Citation Nr: 1031692	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for right ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from February 1958 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied service connection for bilateral hearing loss.  The 
case has since been transferred to the RO in Newark, New Jersey.

In a December 2008 rating decision, the RO granted service 
connection for left ear sensorineural hearing loss, but continued 
to deny service connection for right ear sensorineural hearing 
loss.  

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on June 23, 
2010.  However, he failed to report to the hearing.  As the 
record does not contain further explanation as to why the Veteran 
failed to report to the hearing, or any additional requests for 
an appeals hearing, the Board deems the Veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In August 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal regarding his skin claim was 
requested.

2.  Right ear sensorineural hearing loss was first diagnosed many 
years after the Veteran's discharge from service, and the 
competent evidence shows no medical relationship between any such 
current disability and service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant on the claim of entitlement to service connection for a 
skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

2.  Right ear sensorineural hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
November 2006 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the July 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, and the report of a January 2007 VA audiological 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record is warranted.

The Board notes that, as discussed below, the report of the 
January 2007 VA audiological examination includes the examiner's 
opinion that the Veteran's hearing loss was not due to military 
noise exposure, and that this opinion was based, in part, on the 
rationale that there were no complaints of hearing loss during 
the Veteran's period of service.  The Board also notes that, 
following the January 2007 VA examination, in July 2007, VA 
received additional service treatment records indicating that, in 
March and April 1959, the Veteran complained of high tone hearing 
loss, and was noted to have had an eustachian obstruction of the 
left ear.  Although the March and April 1959 service treatment 
records were not reviewed by the VA examiner, such records regard 
the Veteran's left ear, rather than his right ear, and thus do 
not render the factual basis of the VA examiner's opinion 
incorrect.  Therefore, despite the addition of the records 
following the January 2007 VA examination, the opinion contained 
in the examination report is adequate for the purposes of this 
appeal.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  The Veteran has been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with this 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

At the outset, it is noted that under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by the 
appellant personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2009).  Regarding the skin 
disorder claim, the appellant has withdrawn the appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed without 
prejudice.

The Board will now turn to the issue remaining in appellate 
status, entitlement to service connection for right ear hearing 
loss.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 25 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, service treatment records indicate no complaints, 
diagnoses or treatment related to right ear hearing loss.  At the 
time of his March 1966 examination for separation from service, 
the Veteran was noted to have had a normal examination of the 
ears, no right ear or hearing problems were noted, and the 
Veteran reported that he did not have, and had never had, ear 
trouble.  The Veteran's in-service audiological examinations of 
the right ear, including that at the time of his March 1966 
separation examination, were normal, with no auditory threshold 
in the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz above 
5 decibels.  

The earliest documentation of any hearing loss following the 
Veteran's period of service is a December 2005 audiometric test, 
the results of which were incorporated into a January 2006 
private audiologic evaluation.  The testing indicated a diagnosis 
of bilateral sensorineural hearing loss.  It was noted that the 
test results at that time reflected stable hearing sensitivity in 
each ear when compared with previous findings of March 2004. 

The Veteran underwent a VA examination in January 2007.  At that 
time, he attributed his hearing loss to exposure to aircraft 
engines as a pilot during his service from 1958 to 1966.  He 
explained that hearing protection devices were provided but not 
always available for use during military service, and that his 
hearing loss had its onset during military service and had 
gradually deteriorated since that time.  It was also noted that 
the Veteran reported post-service occupational noise exposure as 
a commercial pilot for 25 years.  After examining the Veteran, 
the VA examiner gave a diagnosis of mild to severe sensorineural 
hearing loss of the right ear, with auditory threshold in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz at 30, 
55, 65, 75, and 85 decibels, respectively.  The VA examiner 
opined that the Veteran's hearing loss was not due to military 
noise exposure based on the normal hearing thresholds presented 
at his separation physical, the absence of complaints for hearing 
loss during service, the absence of treatment or diagnosis of 
hearing loss from separation until March 2004, and the Veteran's 
long history of post-service noise exposure.

In July 2007, VA received additional service treatment records 
indicating that, in March and April 1959, the Veteran complained 
of high tone hearing loss, and was noted to have had a eustachian 
obstruction of the left ear.  These records note that the Veteran 
had previously had such an obstruction in the summer of 1956, had 
surgery, and had not had trouble since.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's claim must be 
denied.  The evidence reflects that the Veteran currently has 
right ear hearing loss to an extent recognized as a disability, 
pursuant to 38 U.S.C.A. § 3.385.  However, a nexus between the 
current hearing loss disability and service is not established. 

The record reflects that no hearing loss disability began in 
service.  Treatment records indicate no complaints, diagnoses, or 
treatment of right ear hearing loss, and hearing examinations 
during service were consistently normal.  The Board notes that 
the absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, in this case, the Board finds that there is no sound 
basis for a grant of service connection for right ear 
sensorineural hearing loss.  The Veteran reported at the time of 
the January 2007 VA examination that his hearing loss had its 
onset during military service and gradually deteriorated after.  
However, service treatment records indicate no complaints, 
diagnoses, or treatment with respect to the right ear, at the 
time of his March 1966 separation examination the Veteran 
reported having never had ear trouble, and audiological 
examinations of the right ear during his period of service were 
consistently normal.  Also, the earliest document of any hearing 
loss following the Veteran's period of service is the January 
2006 private audiological evaluation, which indicates previous 
findings of hearing loss in March 2004.  The Board notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Despite 
the Veteran's assertions of hearing loss beginning in service, 
the fact that there is no indication of hearing loss noted in the 
record until over 35 years after the Veteran's separation from 
service weighs heavily against such assertion.  In other words, 
while he is competent to report his observable symptoms of 
hearing loss, such assertions are not here deemed credible.  
Moreover, it is noted that he did not raise a claim of 
entitlement to service connection for hearing loss until 2006, 40 
years after discharge.  If he had continuously been experiencing 
right ear hearing loss since 1966, it is reasonable to expect 
that a claim would have been filed sooner.

Furthermore, the competent evidence does not establish a medical 
nexus between the Veteran's current right ear sensorineural 
hearing loss and service.  There is no competent evidence or 
opinion even suggesting that there exists a medical relationship, 
or nexus, between any current right ear hearing loss and the 
Veteran's active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  Additionally, 
the January 2007 VA examiner's opinion that the Veteran's hearing 
loss was not due to military noise exposure is supported by a 
thorough rationale: that the Veteran had normal hearing 
thresholds at his separation physical, that there were no 
complaints of hearing loss during service, that there was no 
treatment or diagnosis of hearing loss from separation until 
March 2004, and that the Veteran had a long history of post-
service noise exposure.  The Board thus finds that the January 
2007 examination report, which is the only competent evidence of 
medical nexus, weighs heavily against the Veteran's claim.

The Board again notes that while the January 2007 VA audiological 
examiner's opinion was based, in part, on the rationale that 
there were no complaints of hearing loss during the Veteran's 
period of service, following the January 2007 VA examination, VA 
received additional service treatment records indicating that the 
Veteran complained of high tone hearing loss, and was noted to 
have had an eustachian obstruction of the left ear in March and 
April 1959.  However, again, such records regard the Veteran's 
left ear, rather than the right, and thus do not render the VA 
examiner's statement that were no complaints of hearing loss 
during the Veteran's period of service incorrect with respect to 
the right ear.

The Veteran himself believes that his right ear hearing loss was 
caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, due to the passage of time and a history of post-
service civilian noise exposure, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

For all the foregoing reasons, the Board finds that the claim for 
service connection for right ear sensorineural hearing loss must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal on the claim of entitlement to service connection for 
a skin disorder is dismissed.

Service connection for right ear sensorineural hearing loss is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


